Plaintiff's (appellant's) intestate died by accidental means on June 5, 1927. Previous to that time he had, through defendant as agent of an insurance company, applied to the company for a policy of life insurance. The policy sent to defendant by the company was dated June 7, 1927, and had not been delivered at the time of applicant's death. Plaintiff's contention was that his intestate had an agreement with defendant that the policy was to become effective on a date prior to the death of plaintiff's intestate, and that defendant had procured the policy to be dated as of June 7th, without authority and contrary to the agreement, and for this alleged default plaintiff sought to hold defendant responsible in damages. Defendant's testimony denied every material allegation of the complaint, and the court is unable to find in the testimony offered by plaintiff any contradiction as to any material matter. It is therefore the opinion of the court that the general affirmative charge was well given on defendant's request and that the judgment should be affirmed.
It is so ordered.
All the Justices concur except GARDNER and THOMAS, JJ., dissenting.